Citation Nr: 0803597	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  94-49 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1993, for the award of Dependency and Indemnity Compensation 
(DIC), based on service connection for the cause of the 
veteran's death from multiple myeloma due to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1947, including internment as a prisoner of war 
(POW) from April 1942 to September 1945.  The veteran died in 
February 1987.  The appellant in this case is his surviving 
spouse.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted DIC based on service 
connection for the cause of the veteran's death, effective 
August 24, 1993.  

The RO's award of service connection for the cause of the 
veteran's death was made pursuant to liberalizing legislation 
establishing a presumption of service connection for ischemic 
heart disease as a contributory cause of death in former 
POW's who had a history of beriberi with localized edema.  
The effective date of the award of DIC corresponds to the 
effective date this liberalizing legislation.  See 38 C.F.R. 
§§ 3.114, 3.400(p) (providing that where compensation is 
awarded under a liberalizing law or VA administrative issue, 
the effective date of the award shall not be earlier than the 
effective date of such legislation or regulation).

In this appeal, the appellant contends that service 
connection for the cause of the veteran's death should have 
been awarded on the basis that the veteran's principal cause 
of death, multiple myeloma, is a presumptive disease related 
to exposure to ionizing radiation.  She argues that if 
service connection were awarded on that basis, an earlier 
effective date could be assigned.  In light of the 
appellant's contentions, the issue on appeal has been 
characterized as set forth on the cover page of this 
decision.  

In November 1998 and July 2003, the Board remanded this 
matter for additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions, to the extent 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the Japanese 
Government from April 1942 to September 1945.  

2.  The record contains sufficient evidence, including 
credible statements and testimony from the veteran, showing 
that he had an opportunity for exposure to ionizing radiation 
comparable to that of veterans who participated in the 
occupation of Hiroshima, Japan, when he worked on a POW 
detail on the outskirts of Hiroshima shortly after the atomic 
explosion in August 1945.  

3.  The veteran was diagnosed as having multiple myeloma in 
November 1981.

4.  The veteran died in February 1987; his certificate of 
death indicates that the immediate cause of his death was 
gram negative septic shock due to multiple myeloma.  

5.  The appellant's application for Dependency and Indemnity 
Compensation based on service connection for the cause of the 
veteran's death was received by VA in June 1987.  

6.  The effective date of legislation establishing a 
presumption of service connection for multiple myeloma in 
radiation-exposed veterans is May 1, 1988.


CONCLUSIONS OF LAW

1.  Multiple myeloma, the primary cause of the veteran's 
death, is presumed to have been incurred in service as a 
result of exposure to ionizing radiation.  38 U.S.C.A. §§ 
1110, 1112, 1154(b), 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303(d), 3.312 (2007).

2.  The criteria for an earlier effective date of May 1, 
1988, for the award of service connection for the cause of 
the veteran's death have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

As a preliminary matter, the Board finds that VA has 
satisfied its VCAA duties to the appellant.  In an April 2003 
letter, the RO notified the appellant of the information and 
evidence needed to substantiate her claim for an earlier 
effective date for the award of DIC based on service 
connection for the cause of the veteran's death from multiple 
myeloma due to exposure to ionizing radiation.  The April 
2003 letter included an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected, i.e. multiple myeloma.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2006).  It also 
included an explanation as to what part of that evidence the 
appellant was to provide and what part VA would attempt to 
obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Finally, the April 2003 letter advised the 
appellant to identify any additional information she felt 
would support her claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  Thereafter, in an April 2007 
letter, the RO fulfilled the additional notification 
requirements imposed by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), including advising the appellant of 
the evidence needed to establish an effective date for an 
award of DIC.  

After issuing the letters discussed above, the RO 
reconsidered the appellant's claim, as evidenced by the April 
2007 Supplemental Statements of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA 
cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case); see also Pelegrini, 18 Vet. App. at 120 (where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice; rather, an appellant has the right to a content-
complying notice and proper subsequent VA process, as the 
appellant has received here).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  Neither the appellant nor her 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
appellant.  In addition, the RO has conducted appropriate 
evidentiary development in this case relative to the 
veteran's exposure to ionizing radiation, including 
contacting the Defense Threat Reduction Agency (DTRA) for a 
dose estimate.  There is no indication of additional 
available records relevant to this appeal and it appears that 
the RO has exhausted all available avenues of development 
with respect to the veteran's exposure to ionizing radiation 
as a POW.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  Neither the appellant nor her 
representative has contended otherwise.  

Finally, the Board observes that the RO has solicited the 
necessary medical opinions in this case, including obtaining 
a medical opinion from VA's Chief Public Health and 
Environmental Hazards Officer in accordance with 38 C.F.R. 
§ 3.311.  Based on a review of the extensive record in this 
case, the Board concludes that the record on appeal contains 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter further with no benefit flowing to the appellant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In any event, 
in light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.




Applicable Law

Service connection

DIC may be awarded to a veteran's surviving spouse for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In the case of any veteran who engaged in combat with the 
enemy in active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full  38 U.S.C.A. § 1154(b) (West 2002).  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  VA O.G.C. 
Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Radiation claims

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in three different ways.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are certain diseases that are presumptively 
service-connected in "radiation-exposed veterans" under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Multiple 
myeloma is among the enumerated diseases.

A "radiation-exposed veteran" means a veteran who, while 
serving on active duty, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3)(i).  The term "radiation 
risk activity" includes internment as a prisoner of war in 
Japan (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in "an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan," during the period beginning 
on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii)(C).  

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Former prisoners of war who had "an opportunity for exposure 
to ionizing radiation comparable to that of veterans who 
participated in the occupation of Hiroshima or Nagasaki, 
Japan," by United States forces "shall include" those who, 
at any time during the period August 6, 1945, through July 1, 
1946:  

(A) were interned within 75 miles of the city 
limits of Hiroshima or within 150 miles of the city 
limits of Nagasaki, or 

(B) Can affirmatively show they worked within 75 
miles of the city limits of Hiroshima or within 150 
miles of the city limits of Nagasaki, although not 
interned within those areas; or

(C) Served immediately following internment in a 
capacity which satisfies the definition of 
"occupation of Hiroshima or Nagasaki, Japan, by 
United States forces"; or

(D) Were repatriated through the port of Nagasaki.  

38 C.F.R. § 3.309(d)(3)(vii).  

Second, service connection can be established with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a "radiogenic 
disease."  Multiple myeloma is a radiogenic disease.  

Finally, with respect to the third means of establishing 
service connection for a condition claimed to be due to 
exposure to ionizing radiation, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation).

Effective Dates

Generally, the effective date of an award of DIC for which 
application is received within one year from the date of 
death shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007).

The effective date of award of DIC based on change of law or 
administrative issue, however, shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. §§ 3.114(a), 3.400(p) (2007).

The effective date of legislation establishing a presumption 
of service connection for multiple myeloma in radiation 
exposed veterans is May 1, 1988.  See Radiation-Exposed 
Veterans Compensation Act of 1988, Pub. L. No. 100-321, 
§ 2(b) (May 20), 102 Stat. 485 (1988).  


Analysis

The appellant seeks an effective date earlier than August 24, 
1993, for the award of DIC benefits.  

As noted, the RO's award of service connection for the cause 
of the veteran's death in this case was made pursuant to 
liberalizing legislation recognizing a presumption of service 
connection for ischemic heart disease as a contributory cause 
of death in former POW's who had a history of beriberi with 
localized edema.  The current effective date of August 24, 
1993, correctly corresponds to the effective date of this 
liberalizing legislation, in accordance with 38 C.F.R. §§ 
3.114, 3.400(p).

In this appeal, the appellant contends that service 
connection for the cause of the veteran's death should have 
been awarded under an alternative theory of entitlement, 
namely, on the basis that the veteran's principal cause of 
death, multiple myeloma, is a presumptive disease related to 
exposure to ionizing radiation and that the veteran was, in 
fact, exposed to such radiation during his captivity as a POW 
in Japan.  

After carefully considering the evidence of record, and 
affording the appellant the benefit of the doubt, the Board 
concludes that service connection for the cause of the 
veteran's death from multiple myeloma based on radiation 
exposure may be granted under 38 C.F.R. § 3.309(d).  

As noted, section 3.309(d) specifies that multiple myeloma 
shall be presumed to have been incurred during service in 
"radiation-exposed veterans."  In other words, if the 
evidence shows that the veteran meets the regulatory 
definition of "radiation-exposed veteran," then his fatal 
multiple myeloma shall be service connected, even though 
there is no record of such disease during service.  

Under VA regulations, "radiation-exposed veterans" include 
former POWs who had "an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan."  38 C.F.R. 
§ 3.309(d)(3)(ii)(C).  

VA regulations specifically provide that former POWs who had 
"an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan, shall include" those who, at 
any time during the period August 6, 1945, through July 1, 
1946:  

(A) were interned within 75 miles of the city 
limits of Hiroshima or within 150 miles of the city 
limits of Nagasaki, or 

(B) Can affirmatively show they worked within 75 
miles of the city limits of Hiroshima or within 150 
miles of the city limits of Nagasaki, although not 
interned within those areas; or

(C) Served immediately following internment in a 
capacity which satisfies the definition of 
"occupation of Hiroshima or Nagasaki, Japan, by 
United States forces"; or

(D) Were repatriated through the port of Nagasaki.  

38 C.F.R. § 3.309(d)(3)(vii).  

In this case, research conducted by the service department 
indicates that the veteran was interned as a POW at Nagoya 
Camp #6 during the atomic bombings of Hiroshima and Nagasaki; 
however, the veteran's camp was no closer than 200 miles from 
Hiroshima and 400 miles from Nagasaki.  Thus, he does not 
qualify as a radiation exposed veteran under 38 C.F.R. 
§ 3.309(d)(3)(vii)(A).  

Likewise, the evidence does not show, nor does the appellant 
contend, that the veteran served immediately following his 
internment in a capacity which satisfies the definition of 
"occupation of Hiroshima or Nagasaki, Japan, by United 
States forces"; or that he was repatriated through the port 
of Nagasaki.  Thus, the veteran does not meet the definition 
of a "radiation exposed" under 38 C.F.R. 
§ 3.309(d)(3)(vii)(C) or (D).  

The Board finds, however, that the record on appeal 
affirmatively shows that the veteran worked within 75 miles 
of the city limits of Hiroshima in August 1945, as required 
by 38 C.F.R. § 3.309(d)(3)(vii)(B).  During his lifetime, the 
veteran consistently reported that he had participated in a 
forced work detail as a POW on the outskirts of Hiroshima in 
August 1945.  He indicated that the purpose of the detail was 
to clear the roads of debris following the atomic detonation.  
The veteran's report of his participation in this work detail 
is repeated throughout the voluminous evidence of record, 
including in a transcribed portion of his diary of 35 years, 
in clinical settings, at hearing testimony before VA, and in 
written statements made throughout the course of his 
lifetime.  Although the exact location of this POW work 
detail is not confirmed by official records, given the 
veteran's description of the severity of the damage from the 
explosion, the Board finds that it is reasonable to assume he 
was well within 75 miles of the city limits of Hiroshima in 
August 1945.  

The Board's finding in this regard is consistent with the 
provisions of 38 U.S.C.A. § 1154(b).  Under that statute, in 
the case of any veteran who engaged in combat with the enemy, 
VA "shall accept" satisfactory lay evidence of service 
incurrence, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  

The Board notes that from the legislative history of section 
1154(b), it is clear that Congress enacted the statute for 
the express purpose of overcoming "the adverse effect of a 
lack of official record of incurrence," recognizing that 
"the absence of an official record...in many of such cases is 
readily explained by the conditions surrounding the service 
of combat veterans."  It was noted that "the difficulties 
which were encountered in assembling records of combat 
veterans have been repeatedly placed before your committee 
and are a matter of record in the hearings.  In many cases it 
is the committee's belief that this has been a major obstacle 
to the veteran obtaining a service-connected rating."  H.R. 
REP. NO. 1157, at 2-3 (1941).  

In this case, the Board finds that the veteran's internment 
and his participation in a forced work detail as a POW falls 
squarely within the definition of combat service.  VA O.G.C. 
Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (holding 
that the phrase "engaged in combat with the enemy" requires 
that a veteran have participated in events constituting "an 
encounter with a military foe").  The veteran's combat 
status entitles him to establish the existence the in-service 
event with satisfactory lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002).  See Jensen v. Brown, 19 F.3rd 1413, 1416 (Fed. 
Cir. 1994) (holding that section 1154(b) "makes it 
abundantly clear that special considerations attend the cases 
of combat veterans").

Here, the Board finds that the veteran's description of his 
participation in a forced work detail on the outskirts of 
Hiroshima following the atomic detonation in August 1945, 
both in sworn testimony before VA, in written statements, and 
in his diary, is credible and consistent with the 
circumstances and conditions of his internment as a POW.  In 
light of his evidence, the Board concludes that the record 
affirmatively shows that he worked within 75 miles of the 
city limits of Hiroshima in August 1945, as required by 
38 C.F.R. § 3.309(d)(3)(vii)(B).  The veteran therefore had 
"an opportunity for exposure to ionizing radiation 
comparable to that of veterans who participated in the 
occupation of Hiroshima or Nagasaki, Japan," by United 
States forces.  In light of such finding, multiple myeloma 
shall be presumptively service connected under 38 C.F.R. 
§ 3.309(d).  

In any event, the Board notes that the regulation discussed 
above provides a nonexclusive list of categories of POWs who 
had an opportunity for exposure to ionizing radiation 
comparable to that of veterans who participated in the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces.  See 38 C.F.R. § 3.309(d)(3)(vii) (providing that 
"former prisoners of war who had an opportunity for exposure 
to ionizing radiation comparable to that of veterans who 
participated in the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces shall include" but not 
necessarily consist solely of) (emphasis added).  

The Board notes that its conclusion in this regard is 
consistent with both a plain reading of the regulation, as 
well as the regulatory history of 38 C.F.R. 
§ 3.309(d)(3)(ii)(C).  In promulgating such section, VA 
solicited information from the service department regarding 
the estimated radiation dose of the occupation forces in 
Hiroshima or Nagasaki, Japan.  The service department 
responded that calculations based on a "worst case" 
scenario indicated that the occupation forces assigned to 
perform duties in and around Hiroshima and Nagasaki after the 
atomic detonations yielded a dose of less than one rem.  In 
fact, the service department estimated that "the average 
dose for the occupation forces in either city was probably 
very close to zero."  See Comments preceding proposed 
regulations, 53 Fed. Reg. 50,547 (December 16, 1988).  

The regulatory history further provides that in order to 
determine which POWs may have received comparably low 
exposure doses, information was obtained from DNA showing the 
fallout/rainout pattern from the first bomb as extending for 
about 75 miles to the northwest of Hiroshima and from the 
second bomb as extending for about 150 miles to the east of 
Nagasaki, leading to the specific inclusion of POWs who were 
interned or forced to work within 75 miles of Hiroshima or 
Nagasaki.  However, the comments preceding the proposed 
regulation specifically acknowledged that it was "clear from 
the available information that the fallout/rainout path from 
neither bomb can be delineated with absolute accuracy.  
Likewise, it is impossible to plot the movement of POWs in 
and around both cities subsequent to the bombings with any 
degree of certainty."  Thus, VA promulgated the nonexclusive 
list of additional POWs "in order to insure that all POWs 
who may possibly have had a radiation exposure comparable to 
the occupation forces are included."  See Comments preceding 
proposed regulations, 53 Fed. Reg. 50,547 (December 16, 
1988).  

In view of the foregoing, and affording the appellant the 
benefit of the doubt, the Board concludes that service 
connection for the cause of the veteran's death from multiple 
myeloma based on radiation exposure may be granted under 
38 C.F.R. § 3.309(d).  

In light of such a conclusion, the Board further finds that 
an earlier effective date may be assigned for the award of 
DIC.  

As noted, VA regulations provide that the effective date of 
an award of DIC based on change of law "shall be in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114(a), 
3.400(p) (2007).

In this case, the effective date of section 3.309(d) 
corresponds to the effective date of legislation establishing 
a presumption of service connection for multiple myeloma in 
radiation exposed veterans, i.e. May 1, 1988.  See Radiation-
Exposed Veterans Compensation Act of 1988, Pub. L. No. 100-
321, § 2(b) (May 20), 102 Stat. 485 (1988).  

Thus, in light of the favorable decision above regarding 
service connection for the cause of the veteran's death from 
multiple myeloma due to radiation exposure under section 
3.309(d), the appropriate effective date for the award of DIC 
is May 1, 1988.  38C.F.R. §§ 3.114(a), 3.400(p).

The Board acknowledges that the appellant's application for 
DIC was received by VA in June 1987, within one year of the 
veteran's death.  However, a careful review of the evidence 
of record reveals no basis for the award of an effective date 
earlier than May 1, 1988.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).  

The evidence in this case clearly establishes that the 
principal cause of the veteran's death was multiple myeloma.  
While service connection has been established under the 
presumptive provisions of section 3.309(d), there is no basis 
upon which to award service connection on a direct basis for 
multiple myeloma.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In that regard, the Board notes that in a February 2007 
memorandum, VA's Chief Public Health and Environmental 
Hazards Officer concluded that it was unlikely that the 
veteran's multiple myeloma was due to exposure to ionizing 
radiation in service.  He indicated that the probability of 
such causation, even assuming the veteran's participation in 
a forced work detail on the outskirts of Hiroshima, was 15.49 
percent.  

The evidence of record also includes a September 1987 medical 
opinion from the Chief of Infectious Disease Section at the 
Palo Alto VAMC, a November 1987 letter from the Chief of 
Hematology at the Palo Alto VAMC, and a June 1990 medical 
opinion from the Armed Forces Institute of Pathology, 
indicating that the veteran's service-connected disabilities, 
such as beriberi, a low back disability, and PTSD, did not 
cause, contribute to, or have a material influence in 
accelerating, the veteran's death. 

The Board finds that the medical evidence discussed above is 
persuasive and assigns it great probative weight.  These 
medical opinions were rendered by specialists, were based on 
a review of the veteran's claims folders, and are supported 
by scientific studies cited in the opinions.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  There is no conflicting medical 
evidence in the entire record on appeal of similar or greater 
probative weight.  The appellant has not specifically argued 
otherwise.  For these reasons, the Board finds that there is 
no basis upon which to award service connection for the cause 
of the veteran's death on a direct basis.  

The Board also notes that the record on appeal establishes 
that the veteran was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007); see also Rodriguez v. Peake, 
No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

In summary, the Board appreciates the veteran's service on 
behalf of his country and the unspeakable hardships he 
endured as a POW.  In recognition of his service, and in 
light of the evidence of record, the Board finds that there 
is sufficient evidence upon which to establish service 
connection for the cause of the veteran's death from multiple 
myeloma due to radiation exposure under the presumptive 
provisions set forth in 38 C.F.R. § 3.309(d).  Because these 
provisions became effective on May 1, 1988, the Board is able 
to establish an earlier effective date of May 1, 1988, for 
the award of DIC based on service connection for the cause of 
the veteran's death from multiple myeloma.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.309(d), 3.114, 3.400(p). 




ORDER

Entitlement to an effective date of May 1, 1988, for the 
award of DIC based on service connection for the cause of the 
veteran's death from multiple myeloma is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


